 In theMatter ofTILEB. F. GOODRICHCOMPANYa dFOREMAN'SASSOCIATION OF AMERICA,CHAPTER #98Case No. 8-R-1874.-Decided January 8, 1946Messrs. L. M. Buckingham, James Olds, C. D. Russell,andGeorgeOhio, for the Company.K'ilmon,of Akron,Messrs.William ValianceandBernard E. Konopka,ofDetroit,Mich., for the Union.Mr. Bernard Goldberg,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEUpon a petition duly filed by Foreman's Association of America,Chapter #98, herein called the Union, alleging that a question affect-ing commerce had arisen concerning the representation of employeesof The B. F. Goodrich Company, Akron, Ohio, herein called theCompany, the National Labor Relations Board provided for an ap-propriate hearing upon dice notice before Thomas E. Shroyer, TrialExaminer.The hearing was held at Akron, Ohio, on July 19, 20, 23,and 24,1945.The Company and the Um on appeared and participated.All parties were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties wereafforded an opportunity to file briefs with the Board. The Conmpany'srequest for oral argument is hereby denied.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.TILE BUSINESS OF THE COMPANYThe B. F. Goodrich Company, a New York corporation, operatesan office and plant in Akron, Ohio, where it is engaged in the manu-facture and distribution of rubber and rubber-like products.During65 N. L. R.B., No. 58.294 THE B. F. GOODRICH COMPANY2951943, the Company manufactured finished products valued in excessof $100,000,000, of which approximately 75 percent represented ship-ments to points outside the State of Ohio.During the same year, theCompany purchased raw materials valued in excess of $50,000,000, ofwhich approximately 75 percent represented shipments from pointsoutside the State.We find that the Company is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDForeman'sAssociation of America, Chapter #98, is anunaffiliatedlabor organization admitting to membership supervisoryemployeesof the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn April 21, 1945, the Union requested the Company to meet withit for the purpose of recognition and the negotiation of a collectivebargaining contract.On April 28, 1945, the Company declined therequest.The Company contends that the foremen involved in this proceedingare not "employees" within the meaning of Section 2 (3) of the Act,but are rather "employers" under the definition contained in Section2 (2).The question of the status of foremen under the Ace was dis-cases and we therecussed in all its aspects in theSo.ss 1andPaaelcaii dl 2held that foremen in relation to their employer are "employees." Thisconclusion was reaffirmed in the recentYoungcase.3In accord withour previous determinations, we find that the foremen involved inthis proceeding are "employees" within the meaning of the Act.4A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. TIIEAPPROPRIATE UNITThe Union has petitioned for a unit of floor foremen, shift foremen,chief schedulers, senior schedulers, chief dispatchers, and senior dis-Matterof SossManufacturing Company,56 N. L. It B. 348.Matter of Packard Motor Car Company,61 N. L it.B 4, and 64 N.L. it. B 1212.aMatterofL. A. Young Spring&Wire Corporation,65 N. L. R. B. 298.4 SeeN L R.B. v Armour and Co(C.C A 10,Nov 5, 1945),17 L it. R 372 ;Jones& Laughlin Steel Corporationv.N L. it. B,146F. (2d) 833(C C. A. 5) ,N. L.R. B v. Skinner&Kennedy Stationery Company,113 P. (2d) 667(C. C. A. 8).5The Field Examiner reported that the Union submitted 802 application cards ; andthat the names on 685 of the cards also appeared on the Company's current pay rollwhich contained the names of 908 employees in the appropriate unit. 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDpatchers.In the alternative, the Union has suggested that two units,one limited to floor and shift foremen and the other to chief schedulers,senior schedulers, chief dispatchers, and senior dispatchers might beappropriate.The Company has made no contention as to the com-position of the unit or units.Rather does it assert that because theforemen, dispatchers and schedulers here involved are part of manage-ment, a unit of such employees is inappropriate.The Company at-tempts to distinguish this case from thePackardcase on the groundthat the supervisors in this proceeding have duties, powers and re-sponsibilities greater than those of the supervisors in that case andcannot be classified as mere "traffic cop-," of industry.The Companyhas also set forth various evils which it alleges will flow from theunionization of its foremen.The issues raised in this proceeding were consideredin extensointheYoungcase.°We there held, as we do here, that foremen a,e"employees" within the meaning of Section 2 (3) of the Act; that, as"employees," they are entitled to be placed in some appropriate unitunder Section 9 (b) ; that the type of industry in which the foremenare employed is immaterial; and that the nature of the duties andresponsibilities of the foremen is relevant only insofar as it bears onthe question of proper grouping of the foremen for collective bargain-ing purposes.The Company has made no contention that the Union, which admitsonly supervisory employees into membership and is unaffiliated withany other labor organization, is not independent of the United RubberWorkers of America, CIO, which represents production and mainte-nance workers, clerical employees, and guards in separate units.As inprevious cases, we find that the Union is an independent, unaffiliatedlabor organization organized for the exclusive purpose of represent-ing supervisory employees.'As noted above, the Company has not objected to the compositionof either of the alternative units requested by the Union.We there-fore find, in accord with the primary request of the Union, that allfloor foremen, shift foremen, chief schedulers, senior schedulers, chiefdispatchers, and senior dispatchers employed by the Company in itsAkron plant, constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9 (b) of the Act.A'.THE DETERMINATIONOF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisenbe resolved by an election by secret ballot among employees6Matter of L. A. Young Sprang & Wire Corporation, supra.aMatter of L. A. Yonog Sprang & Wire Corporation, supra; Matter of Packard MotorCar Company,supra. THE B. F. GOODRICHCOMPANY297in the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The B. F. Good-richCompany,Akron, Ohio, an election by secret ballot shall beconducted as early as possible, but not later than thirty(30) days fromthe date of this Direction,under the direction and supervision of theRegional Director for the Eighth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations,among em-ployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction,including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarily laidoff,and including employees in the armed forces of the UnitedStates who present themselves in person at the polls,but excludingthose employees who have since quit or beendischargedfor cause andhave not been rehired or reinstated prior to the date of the election,to determine whether or not they desire to be represented by Fore-man's Association of America,Chapter #98, for the purposes ofcollective bargaining.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.